

116 HR 4377 IH: To extend the authorization for the Wheeling National Heritage Area.
U.S. House of Representatives
2019-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4377IN THE HOUSE OF REPRESENTATIVESSeptember 18, 2019Mr. McKinley (for himself and Mr. Tonko) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo extend the authorization for the Wheeling National Heritage Area.
	
 1.Authorization extendedSection 157(i) of Public Law 106–291 (16 U.S.C. 461 note; 114 Stat. 967) is amended by striking 2021 and inserting 2026. 